Citation Nr: 0725878	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-32 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable rating prior to 
November 19, 2005, and an initial compensable rating in 
excess of 30 percent, for status post repair of 
rhegmatogenous retinal detachment, right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California that granted the veteran's claim of 
entitlement to service connection for status post repair of 
rhegmatogenous retinal detachment, right eye, with a 
noncompensable evaluation.  The veteran perfected a timely 
appeal of this determination to the Board.

In an April 2006 decision, the RO increased the veteran's 
disability rating to 30 percent, effective November 19, 2005.  
Because a disability rating of 30 percent does not represent 
the maximum rating available for the veteran's eye 
disability, and because it does not cover the entire period 
from the initial grant of service connection, the propriety 
of the initial ratings remains an issue for appellate review, 
and the Board has identified this issue as listed on the 
cover page.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned Veterans Law 
Judge.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDINGS OF FACT

1. For the period prior to November 19, 2005, the veteran's 
right eye had visual acuity not worse than 20/100, field 
vision average concentric contraction of 23.25 degrees, and 
no pain, rest-requirements, episodic incapacity, or active 
pathology of retinal detachment.

2. The veteran's right eye has visual acuity of 20/400, field 
vision average concentric contraction of 23.25 degrees, and 
no pain, rest-requirements, episodic incapacity, or active 
pathology of retinal detachment.


CONCLUSIONS OF LAW

1. The criteria for a disabilty rating of 10 percent prior to 
November 19, 2005, but no more, for status post repair of 
rhegmatogenous retinal detachment, right eye, have been met.  
38 U.S.C.A. §§ 1155, 1160 (West 2002); 38 C.F.R. §§ 3.383, 
4.1, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.80, 4.84a, 4.85(f) 
Diagnostic Codes 6008, 6066, 6070, 6077, 6079, 6080 (2006).

2. The criteria for a disability rating in excess of 30 
percent for status post repair of rhegmatogenous retinal 
detachment, right eye, have not been met.  38 U.S.C.A. 
§§ 1155, 1160 (West 2002); 38 C.F.R. §§ 3.383, 4.1, 4.3, 4.7, 
4.75, 4.76, 4.76a, 4.80, 4.84a, 4.85(f) Diagnostic Codes 
6008, 6066, 6070, 6077, 6079, 6080 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2003 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran send all 
information and evidence necessary to support his claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006, and his claim was readjudicated in 
April 2006.  As such, any notice deficiencies related to the 
rating or effective date were subsequently remedied.  Thus, 
the Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, a VA 
compensation and pension examination, the veteran's testimony 
at his May 2006 Board hearing, and written statements from 
the veteran and his representative.

The Board notes that the veteran was scheduled for a VA eye 
examination on August 18, 2003, but failed to show for the 
appointment, and that the eye examination was rescheduled, 
but that the veteran cancelled it in January 2005.  The 
veteran was rescheduled for an eye examination again, and was 
afforded the examination on November 19, 2005.

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Initial Rating

The veteran argues that he is entitled to a compensable 
initial disability rating prior to November 19, 2005, and an 
initial disability rating in excess of 30 percent, for his 
status post repair of rhegmatogenous retinal detachment, 
right eye.  The veteran is not service-connected for any 
disability involving his left eye.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

In this case, the veteran's right eye disability is rated 
under Diagnostic Code (DC) 6008 for detachment of retina.  
Under DC 6008, detachment of retina is rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with minimum rating during active pathology of 10 
percent.  38 C.F.R. § 4.84a, DC 6008.

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160; 38 C.F.R. § 3.383.  This interpretation of 
the Rating Schedule applicable to unilateral impairment of 
visual acuity corresponds to the interpretation of the Rating 
Schedule for unilateral hearing loss.  See 38 C.F.R. 
§ 4.85(f); Boyer v. West, 11 Vet. App. 477, 479-80 (1998).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80.

The best distant vision obtainable after correction by 
glasses is the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75.

The veteran's right eye disability is thus currently rated as 
impairment of visual acuity under DC 6077.  Under DC 6077 for 
vision loss in one eye, where vision is 20/40 in the other 
eye, vision of 20/200 warrants a 20 percent rating; vision of 
15/200 warrants a 20 percent rating; vision of 10/200 
warrants a 30 percent rating.  38 C.F.R. § 4.84a, DC 6077.

The Board also notes DC 6079, under which, where vision is 
20/40 in the other eye, vision of 20/40 warrants a 0 percent 
rating; and vision of 20/50, 20/70, or 20/100 warrants a 10 
percent rating.  38 C.F.R. § 4.84a, DC 6079.

A rating for unilateral central visual acuity loss under DC 
6070 is available where there is blindness in one eye, having 
only light perception, and under DC 6066 where there has been 
anatomical loss of one eye.  See 38 C.F.R. § 4.84a, DCs 6070 
and 6066.

For measurement of the visual field for rating purposes, the 
usual perimetric methods are employed, using a standard 
perimeter and three millimeter white test object.  At least 
16 meridians 22 1/2 degrees apart are charted for each eye.  
The charts are made a part of the report of examination and 
not less than two recordings, and three when possible, are 
made.  The minimum limit for this function is established as 
a concentric central contraction of the visual field to five 
degrees.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  38 C.F.R. § 4.76

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields.  The normal visual field extent at the 8 principal 
meridians, in degrees, is: temporally: 85; down temporally: 
85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; 
up: 45; up temporally: 55.  The total is 500 degrees.  The 
degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.

Under Diagnostic Code 6080: Concentric contraction of visual 
field to 15 degrees but not to 5 degrees warrants a 70 
percent rating for bilateral loss, and 20 percent rating for 
unilateral loss, or rate as 20/200 (6/60); Concentric 
contraction of visual field to 30 degrees but not to 15 
degrees warrants a 50 percent rating for bilateral loss, and 
a 10 percent rating for unilateral loss, or rate as 20/100 
(6/30); Concentric contraction of visual field to 45 degrees 
but not to 30 degrees warrants a 30 percent rating for 
bilateral loss, and a 10 percent rating for unilateral loss, 
or rate as 20/70 (6/21), concentric contraction of visual 
field to 60 degrees but not to 45 degrees warrants a 20 
percent rating for bilateral loss, and a 10 percent rating 
for unilateral loss, or rate as 20/50 (6/15).  38 C.F.R. 
§ 4.84a, Diagnostic Code 6080.

In the instant case, the veteran's service medical records 
indicate that the veteran suffered a detached retina in the 
right eye as the result of a motor vehicle accident, for 
which he underwent surgery in June 2001.  Following surgery, 
the veteran's corrected visual acuity in his right eye was 
noted to be 20/30+2 in July 2001, 20/30-2 in August 2001, 
20/60-2 in March 2002, and 20/20-2 in March 2003.  On 
separation examination in June 2003, the veteran's corrected 
visual acuity for distance was noted to be 20/40 in the right 
eye.

The veteran was given a VA compensation and pension 
examination on November 19, 2005, which has a December 2005 
addendum.  At that time, the veteran reported that the vision 
in his right eye had gradually gotten worse, and that glasses 
and contact lenses had been of no help.  On examination, the 
veteran was noted to have right eye corrected visual acuity 
of 20/400 far, and 20/200 near.  Left eye corrected was noted 
to be 20/20 both far and near.  Examination of the right 
retina showed a high buccal with a cryoscars superiorly, 
nasally, and inferiorly anterior to the buccal, there was an 
old tear scar at the 1:30 position, inferiorly, there was a 
pigmentary change posteriorly to the buccal from about the 3 
o'clock position to the 7 o'clock position.  The retina was 
attached at the buccal 60 degrees.  Visual field deficit 
testing indicated that, at the 8 principal meridians, the 
veteran's right eye field vision, in degrees, was: 
temporally: 35; down temporally: 37; down: 27; down nasally: 
20; nasally: 20; up nasally: 12; up: 13; up temporally: 22.  
Thus, the losses at each meridian, in degrees, were 
temporally: 50; down temporally: 48; down: 38; down nasally: 
30; nasally: 40; up nasally: 43; up: 32; up temporally: 33.  
The loss total was 314, and, when that number is subtracted 
from 500 and divided by 8, it reveals that the veteran's 
average concentric contraction for the right eye was 23.25 
degrees.  The veteran was assessed as having the following: 
antimetropia and astigmatism; right eye status post retinal 
detachment and reattachment of June 2001; right eye macular 
pigment epithelial detachment; right eye legally blind; right 
eye cataract; right eye ptosis; right eye photosensitive; and 
right eye contracted visual filed, consistent with the 
position of the buckle and cryotherapy position anterior to 
the buckle.

After a review of the record, the Board finds that the 
veteran's status post repair of rhegmatogenous retinal 
detachment, right eye, more closely approximates the criteria 
for a 10 percent disability rating, but no more, prior to 
November 19, 2005, but does not approximate the criteria of 
any rating in excess of 30 percent.

With respect to visual acuity prior to November 19, 2005, the 
record reflects that, in March 2003, the veteran's visual 
acuity was noted to be 20/20-2.  Also, on separation 
examination in June 2003, the veteran's corrected visual 
acuity for distance was noted to be 20/40 in the right eye.  
Both of these visual acuity measurements warrant 
noncompensable disability ratings for unilateral vision loss, 
and there is no additional medical evidence in the record of 
the veteran's visual acuity until the November 19, 2005 VA 
examination.  Thus, the record does not reflect disability 
approximating the criteria for a compensable rating for the 
period prior to November 19, 2005 for loss of visual acuity.

With respect to loss of field vision prior to November 19, 
2005, however, the record is negative for examination results 
of the veterans' field vision using the methods proscribed in 
38 C.F.R. §§ 4.76 and 4.76a until the veteran's November 19, 
2005 VA examination, where average concentric contraction for 
the right eye was 23.25 degrees, which warrants a 10 percent 
rating under DC 6080.  As the first indication in the record 
regarding the extent of the veteran's field vision loss is on 
November 19, 2005 VA examination, and there is no medical 
evidence that the veteran's field vision loss was less severe 
at the time of his separation from service, the Board finds, 
resolving doubt in the veteran's favor, that the veteran's 
field vision loss secondary to his status post repair of 
rhegmatogenous retinal detachment, right eye, approximates a 
10 percent rating prior to November 19, 2005.  However, as 
the veteran's right eye field vision prior to November 19, 
2005 has not been noted at any point to be worse than an 
average concentric contraction of 23.25 degrees, a disability 
rating in excess of 10 percent for loss of field vision prior 
to November 19, 2005 is not warranted.

The Board also notes that a rating in excess of 10 percent 
prior to November 19, 2005 is not warranted under any other 
criteria in DC 6008 such as pain, rest-requirements, or 
episodic incapacity, as these symptoms have not been 
demonstrated in the record to warrant a rating in excess of 
10 percent.  Also, as no active pathology of retinal 
detachment has been noted since service, an additional rating 
of 10 percent for continuance of active pathology is not 
warranted prior to November 19, 2005.

The veteran's status post repair of rhegmatogenous retinal 
detachment, right eye, does not approximate the criteria of 
any rating in excess of 30 percent.  The worst the veteran's 
visual acuity has been noted to have been was on November 19, 
2005 VA examination, where the veteran was noted to have 
right eye corrected visual acuity of 20/400 far, and 20/200 
near, which warrants a rating of 30 percent under DC 6077.  
The Board notes that in order to obtain a schedular rating in 
excess of 30 percent for unilateral loss of central visual 
acuity, including through schedular entitlement to special 
monthly compensation, the veteran must have either anatomical 
loss of the service-connected eye or blindness in the eye, 
having only light perception.  In this regard, the Board 
notes that, while the veteran does not have anatomical loss 
of the right eye, he was noted to be legally blind in the eye 
on November 19, 2005 VA examination.  However, although he is 
legally blind in the right eye, the veteran has not been 
shown to have blindness in the eye with only light 
perception.  Rather, the veteran was noted to have corrected 
visual acuity of 20/400 far, and 20/200 near.  DC 6077 
specifically provides that unilateral central visual acuity 
loss of 10/200 is to be rated 30 percent.  As the veteran's 
disability approximates visual acuity loss of 10/200 rather 
than visual acuity loss involving blindness in one eye, 
having only light perception, a rating in excess of 30 
percent for central visual acuity loss is not warranted.

Also, as 30 percent is the maximum schedular rating for 
unilateral field vision loss, a higher schedular rating for 
field vision loss is not warranted.  See 38 C.F.R. § 4.84a, 
DC 6080.

The Board also notes that a rating in excess of 30 percent is 
not warranted under any other criteria in DC 6008 such as 
pain, rest-requirements, or episodic incapacity, as these 
symptoms have not been demonstrated in the record to warrant 
a rating in excess of 30 percent.  Also, as no active 
pathology of retinal detachment has been noted since service, 
and as it was specifically noted on November 19, 2005 
examination that the right eye retina was attached, an 
additional rating of 10 percent for continuance of active 
pathology is not warranted.

Accordingly, for status post repair of rhegmatogenous retinal 
detachment, right eye, a disability rating of 10 percent, but 
no more, is warranted prior to November 19, 2005, but a 
disability rating in excess of 30 percent is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating of 10 percent is granted 
for the period prior to November 19, 2005, for status post 
repair of rhegmatogenous retinal detachment, right eye, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for status post repair of rhegmatogenous retinal detachment, 
right eye, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


